July 02, 2004


Mr. Robert H. Fugate
Fanning Harper & Martinson, P.C.
4849 Greenville Ave., Suite 1300
Dallas, TX 75206

Mr. Forrest C Roan
Winstead, Sechrest & Minick
100 Congress, Suite 800
Austin, TX 78701-1647

Mr. Thomas C. Wright
Wright Brown & Close, LLP
Three Riverway, Suite 1660
Houston, TX 77056
Mr. Mark A. Ticer
Law Office of Mark Ticer
3300 Oak Lawn Avenue, Suite 700
Dallas, TX 75219

Mr. Kenneth J. Lambert
Fletcher & Springer, L.L.P.
8750 N. Central Expwy., 16th Floor
Dallas, TX 75231

RE:   Case Number:  02-1007
      Court of Appeals Number:  13-00-00439-CV
      Trial Court Number:  97-J-0614-C

Style:      NORTHERN COUNTY MUTUAL INSURANCE CO.
      v.
      TIMOTEO DAVALOS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Becky Denn |
|   |Ms. Cathy      |
|   |Wilborn        |